DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments filed 12/21/2020. Claims 1-4, 8, 9 and 12-15 are amended. Claims 1-15 are pending.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the prior art of record fails to teach or suggest “A light-emitting display, comprising: a display panel comprising a pixel the pixel comprising: an organic light-emitting diode; and a driving transistor configured to supply a driving current to the organic light-emitting diode, the driving transistor comprising: a first electrode connected to a power supply line: and a second electrode connected to an anode of the organic light-emitting diode; a power supply part connected to the power supply line of the pixel; a data driver connected to a data line of the pixel; a first compensation circuit configured to: obtain a sensed value through a sensing line of the pixels; and obtain a voltage value through the power supply line; and a second compensation circuit configured to generate a compensation value for compensating degradation of an organic light-emitting diode included in the pixel, based on the sensed value and the voltage value”.
obtaining a sensed value by charging a parasitic capacitor of an organic light-emitting diode included in a pixel and sensing the charge stored in the parasitic capacitor, the pixel comprising: the organic light-emitting diode; and a driving transistor configured to supply a driving current to the organic light-emitting diode, the driving transistor comprising: a first electrode connected to a power supply line; and a second electrode connected to an anode of the organic light-emitting diode; obtaining a voltage value by sensing a voltage applied through the power supply line of the pixel; and generating a compensation value for compensating degradation of the organic light-emitting diode based on the sensed value and the voltage value”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624